J-A06019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD BURCH                              :
                                               :
                       Appellant               :   No. 881 WDA 2020

          Appeal from the Judgment of Sentence Entered July 9, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0006004-2019


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                               FILED: MAY 7, 2021

        Richard Burch appeals from the judgment of sentence, entered in the

Court of Common Pleas of Allegheny County, following his convictions, after a

non-jury trial, of two counts each of possession of firearm prohibited1 and

firearms not to be carried without a license;2 one count each of possession of

a controlled substance3 and possession of marijuana;4 and the summary

offenses of failure to use a required turning signal5 and parking improperly on
____________________________________________


1   18 Pa.C.S.A. § 6105.

2   18 Pa.C.S.A. § 6106.

3   35 P.S. § 780-113(a)(16).

4   35 P.S. § 780-113(a)(31).

5   75 Pa.C.S.A. § 3334(a).
J-A06019-21



a two-way highway.6         Burch challenges the court’s denial of his pre-trial

motion to suppress. After careful review, we vacate Burch’s conviction for

failing to use a required turning signal and affirm his remaining convictions

and judgment of sentence.

        On February 19, 2019, three plainclothes police officers driving an

unmarked police vehicle in the Homewood neighborhood of Pittsburgh noticed

a green7 Jeep Grand Cherokee traveling at a fast rate of speed8 in the same

direction as their vehicle on North Homewood Avenue.          N.T. Suppression

Hearing, 11/13/19, at 6. The Jeep made a right-hand turn onto Hermitage

Street in the direction of Brushton Avenue. Officer Justin Knight testified at

the suppression hearing that Hermitage Street was a relatively narrow two-

way street, without street markings and with parking on both sides of the

street, such that the two-way traffic needed to sometimes “pull one way or

the other” to allow oncoming vehicles from the other direction to pass,

____________________________________________


6   75 Pa.C.S.A. § 3354(a).

7 Burch testified that his Jeep is gray rather than green, see N.T. Suppression
Hearing, 11/13/19, at 28, but stipulated that he was the driver of the vehicle
in question. Id. at 8.

8 The suppression court found that the Jeep was traveling at a rate faster than
the posted speed limit. See Findings of Fact and Conclusions of Law, 1/7/20,
at 2. There is no support in the record for this specific finding, since Officer
Knight testified that he was too far away from the Jeep at that time to make
any speed determination. See N.T. Suppression Hearing, 11/13/19, at 6
(“[F]rom that distance[,] I couldn’t say with any degree of accuracy what its
speed was, but it seemed to be traveling faster from that distance.”). The
officer never specified to what he was comparing the Jeep’s speed, nor did he
testify to the speed of his own vehicle.

                                           -2-
J-A06019-21



“depend[ing] on how the cars [we]re parked.” Id. at 19. The officers followed

the Jeep and observed it “ma[k]e an evasive maneuver across Hermitage

[S]treet,” id. at 6, and travel from the “right lane . . . all the way over to the

left lane and then park on the left-hand side of the traffic way[,] without

signaling[,] and parked it against the flow of traffic.     The other cars were

facing I would say west, and [the Jeep] was facing east.” Id. at 7. At that

point, the officers turned on their lights and sirens and initiated a traffic stop.

Id. at 7; 20; 27.

       Officer Knight testified that he approached the vehicle from the rear-

passenger side, and Officers Lucas Burdette and Nathan Dettling approached

from the rear-driver’s side.        After confirming Burch’s identity through his

driver’s license, the officers searched his name in a computer database and

found that Burch had a revoked concealed carry permit.            As the officers

engaged with Burch, he became defensive, asking why he was stopped, and

placed his hands on his body with his palms against his chest;9 he began

“reaching around his lap area and moving around a lot,” id. at 10; he refused

to answer the officers’ questions about whether he had a permit to carry a

firearm and whether there were any weapons in the Jeep at that time. Id. at
____________________________________________


9 Officer Knight testified that, based on his specialized training and experience,
consisting of a two-day course at the Northeast Drug Training Center, an
individual’s placing of his hands against his body with his palms facing inwards
against his chest is indicative of deception and evasiveness, whereas palms
facing outwards is indicative of truthfulness. See N.T. Suppression Hearing,
11/13/19, at 10-11.



                                           -3-
J-A06019-21



11-12. Out of concern for their own safety, the officers requested that Burch

exit the Jeep,10 and Burch complied. As he exited the vehicle, Burch admitted

that there was a small amount of marijuana in the Jeep.             The officers

conducted a Terry11 frisk of Burch’s person, which failed to recover anything.

Simultaneously, the officers conducted a wingspan search12 of Burch’s Jeep.

       On the driver’s seat of the vehicle, the officers recovered a black jacket

with a white stripe, which was draped with the left-hand pocket between the

driver’s side door and seat, and the right-hand pocket hanging between the

driver’s seat and center console. In the left-hand pocket of the jacket, officers

recovered a .45 caliber Glock firearm, and in the right-hand pocket, a .9mm

Glock firearm.      The officers then searched the rear of the vehicle and

recovered a black leather bookbag which contained magazines that matched

each of the weapons contained in the black jacket’s pockets, as well as a

digital scale with marijuana residue. In the front console under the Jeep’s

radio, the officers recovered approximately one gram of marijuana.

____________________________________________


10See Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977) (police officer
can, to protect own safety, order occupants to alight from vehicle that has
been stopped for routine traffic offense).

11See Terry v. Ohio, 392 U.S. 1, 29 (1968) (police officer can, to protect
own safety, conduct pat-down frisk search of individuals).

12 See Michigan v. Long, 463 U.S. 1032, 1049 (1983) (police can, to protect
own safety, search passenger compartment of automobile, limited to areas in
which weapon may be placed or hidden, on reasonable suspicion that suspect
is dangerous and may gain immediate control of weapon).



                                           -4-
J-A06019-21



        Upon arresting Burch, the officers conducted a search of his person

incident to his arrest and recovered a loaded .9mm magazine in his left pants

pocket and a loaded .45 auto magazine in his right pants pocket.13 The track

jacket containing the firearms, which was recovered on the driver’s seat of

the Jeep, matched the outer layer track pants that Burch was wearing in color,

fabric, and style, including the white stripe.

        On July 17, 2019, the Commonwealth charged Burch with the above-

stated offenses, as well as use and possession of drug paraphernalia.14 Burch

filed a motion to suppress the recovered evidence, challenging the justification

for the Terry frisk of his person, as well as the wingspan search of his Jeep.

At the suppression hearing, the court permitted Burch to additionally challenge

the validity of the stop. See N.T. Suppression Hearing, 11/13/19, at 3-4. The

suppression court issued its findings of fact and conclusions of law on January

7, 2020, denying Burch’s suppression motion.

        At the conclusion of a non-jury trial, on March 4, 2020, the court found

Burch guilty on all counts except for possession of drug paraphernalia. On

July 9, 2020, the court sentenced Burch to 2 to 4 years’ incarceration at each

count of possession of firearms prohibited, ordered to run concurrently to each

other, and a consecutive year of probation for possession of a controlled

____________________________________________


13Officers Knight and Dettling testified at trial that Burch was wearing multiple
layers of pants or shorts at the time of his arrest. See N.T. Nonjury Trial,
3/4/19, at 28; 57.

14   35 P.S. § 780-113(a)(32).

                                           -5-
J-A06019-21



substance, with no further penalty at the remaining counts. On July 17, 2020,

Burch filed a timely post-sentence motion challenging the weight of the

evidence, which the court denied without a hearing on July 21, 2020. On

August 20, 2020, Burch filed a timely notice of appeal to this Court. Burch

and the trial court have complied with Pa.R.A.P. 1925.

      On appeal, Burch presents the following issues for our review:

      1. Did the trial court err in denying suppression since police lacked
         probable cause [to believe he had committed] any traffic
         violations prior to conducting a traffic stop?

      2. To perform a Terry frisk or wingspan search of a vehicle, police
         must have a reasonable, articulable suspicion that an individual
         may be armed and dangerous.          [Since Terry frisks and
         wingspan searches are forbidden] simply because a traffic stop
         occurs at nighttime in a high[-]crime area, did the trial court
         err under the Pennsylvania and Federal Constitutions in
         denying suppression for the pretext search here?

Appellant’s Brief, at 5.

      The standard of review for a challenge to the suppression court’s ruling

is well-settled:

      [Appellate review of] a challenge to the denial of a suppression
      motion is limited to determining whether the suppression court’s
      factual findings are supported by the record and whether the legal
      conclusions drawn from those facts are correct. Because the
      Commonwealth prevailed before the suppression court, we may
      consider only the evidence of the Commonwealth and so much of
      the evidence for the defense as remains uncontradicted when read
      in the context of the record as a whole. Where the suppression
      court’s factual findings are supported by the record, we are bound
      by these findings and may reverse only if the court’s legal
      conclusions are erroneous. Where, as here, the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court’s legal conclusions are not
      binding on an appellate court, “whose duty it is to determine if the


                                      -6-
J-A06019-21


      suppression court properly applied the law to the facts.”
      Commonwealth v. Mistler, 912 A.2d 1265, 1269 (Pa. 2006).

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (some citations

omitted). Consequently, on questions of law, we maintain a de novo standard

of review, and our scope is plenary. Commonwealth v. Hicks, 208 A.3d

916, 925 (Pa. 2019).

      Burch first challenges the validity of the traffic stop. Burch argues that

the police officers activated their lights and sirens to initiate the traffic stop

prior to any parking infraction or turning signal violation occurring, and that

the police, therefore, lacked the necessary probable cause to validate the stop

under the Fourth Amendment to the United States Constitution, and Article 1,

Section 8 of the Pennsylvania Constitution. We disagree.

      Regarding the necessary quantum of proof police must maintain to

initiate a traffic stop, we have previously explained:

      A police officer has the authority to stop a vehicle when he or she
      has reasonable suspicion that a violation of the [V]ehicle [C]ode
      has taken place, for the purpose of obtaining necessary
      information to enforce the provisions of the code. 75 Pa.C.S.[A.]
      § 6308(b). However, if the violation is such that it requires no
      additional investigation, the officer must have probable cause to
      initiate the stop.

Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super. 2013) (citing

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010))

(emphasis in original). See also Commonwealth v. Chase, 960 A.2d 108,

115 (Pa. 2008).

      Here, the suppression court credited Officer Knight’s testimony that the

officers initiated the traffic stop because Burch’s Jeep crossed leftward from

                                      -7-
J-A06019-21



the right lane across Hermitage Street, a two-way highway, and parked on

the left side of the street, facing the opposite direction of the other parked

cars—all in one motion—without using a turning signal. Each of these alleged

Vehicle Code infractions required no further investigation, and as a result, the

officers were required to have probable cause to initiate the stop. See Brown,

supra.

      Primarily, Burch challenges the validity of his stop due to his failure to

use a required turning signal. Burch claims that, pursuant to 75 Pa.C.S.A. §

3334, a turning signal is required in three situations: (1) when turning; (2)

when moving from one lane to another lane; and (3) when moving from a

parked position into a lane of travel. Burch argues that, because none of these

situations was present in the case sub judice, he was not required to use a

turning signal. Appellant’s Brief, at 17-25. We agree with Burch that section

3334 does not provide justification for the stop of Burch’s Jeep.

         Section 3334 governs the use of turning signals on Pennsylvania

roadways, and states:

      (a) General rule. — Upon a roadway no person shall turn a
      vehicle or move from one traffic lane to another or enter the traffic
      stream from a parked position unless and until the movement can
      be made with reasonable safety nor without giving an appropriate
      signal in the manner provided in this section.

      (b) Signals on turning and starting. — At speeds of less than
      35 miles per hour, an appropriate signal of intention to turn right
      or left shall be given continuously during not less than the last 100
      feet traveled by the vehicle before turning. The signal shall be
      given during not less than the last 300 feet at speeds in excess of
      35 miles per hour. The signal shall also be given prior to entry of
      the vehicle into the traffic stream from a parked position.

                                      -8-
J-A06019-21



75 Pa.C.S.A. § 3334(a), (b).

       In Commonwealth v. Slattery, 139 A.3d 221 (Pa. Super. 2016), this

Court interpreted the term “turn” to apply only to situations in which a vehicle

makes a turn onto another roadway, and not to those involving lane changes,

which are addressed separately and specifically within the statute. Id. at 124.

In Commonwealth v. Tillery, _ A.3d _, 1219 EDA 2019 (Pa. Super. 2021),15

this court confirmed that section 3334(a) does not require use of a turning

signal when exiting the flow of traffic or when “turning to pull into a parking

space.” Id. at *14.

       Here, we agree with Burch that he was not required to use a turning

signal, since he was not turning onto another roadway, see Slattery, supra,

as he pulled the Jeep into a parking space. See Tillery, supra. Additionally,

we glean from the record, and the parties agree,16 that the road was unmarked

and was not otherwise divided into marked lanes; Hermitage Street was

narrow and practically consisted of one single travel lane shared by the

vehicles traveling in both directions, with a parking lane on either side. We

find that, because there was only one single lane of travel shared for both


____________________________________________


15 Following appellate oral argument, on March 31, 2021, Burch filed an
application for post-submission communication pursuant to Pa.R.A.P.
2501(b), alerting this panel to the recent decision of this Court in Tillery. We
granted that application on April 7, 2021.

16In its brief, the Commonwealth agrees to the facts as they are restated in
Burch’s appellate brief. See Appellee’s Brief, at 2.



                                           -9-
J-A06019-21



directions, Burch did not “move from one traffic lane to another[.]”          75

Pa.C.S.A. § 3334(a). Accordingly, Burch was not required to use a turning

signal under these circumstances, and his failure to use one could not have

justified the police stop.17 Therefore, we must vacate Burch’s conviction for

the summary offense of failing to use a required turning signal.

       Nevertheless, we find that the police stop was supported by valid

probable cause because Burch parked the Jeep illegally on the left side of the

street where the Jeep’s right-hand wheels were not positioned within 12

inches of the right-hand curb.

       Section 3354 governs the positioning of parked and standing vehicles

on Pennsylvania roadways, and states:

       (a) Two-way highways. — Except as otherwise provided in this
       section, every vehicle standing or parked upon a two-way highway
       shall be positioned parallel to and with the right-hand wheels
       within 12 inches of the right-hand curb or, in the absence of a
       curb, as close as practicable to the right edge of the right-hand
       shoulder.

       (b) One-way highways. — Except as otherwise provided in this
       section, every vehicle standing or parked upon a one-way highway
       shall be positioned parallel to the curb or edge of the highway in
       the direction of authorized traffic movement with its right-hand
       wheels within 12 inches of the right-hand curb or, in the absence
       of a curb, as close as practicable to the right edge of the right-
       hand shoulder, or with its left-hand wheels within 12 inches of the
       left-hand curb or, in the absence of a curb, as close as practicable
       to the left edge of the left-hand shoulder.

____________________________________________


17 Since it was not considered by the suppression court, we decline to address
whether, as Burch crossed into the left parking lane, he committed a violation
of 75 Pa.C.S.A. § 3301(a) (Driving on right side of roadway), or § 3306(a)
(Limitations on driving on left side of roadway).

                                          - 10 -
J-A06019-21



75 Pa.C.S.A. § 3354(a), (b).

       Section 3354 must be construed in accordance with the rules of

statutory construction. See In re Trust Under Agreement of Taylor, 164

A.3d 1147, 1155 (Pa. 2017); Tillery, supra at *8-*9; 1 Pa.C.S.A. §§ 1921;

1922. We have previously noted that all sections of a statute must be read

together, in conjunction with each other, and must be construed in

consideration of the entirety of the statute. Commonwealth v. Lopez, _

A.3d _, 2021 PA Super 51 at *5-*8 (Pa. Super. 2021) (en banc).

       Here, we conclude that, when reading section 3354 sequentially, and as

a whole, as the rules of statutory construction direct, see Lopez, supra at

*6-*7, it is clear that section 3354(a) requires vehicles, when parking or

standing on two-way highways, to position the vehicle with the right-hand

wheels within 12 inches of the right-hand curb or, in the absence of a curb,

as close as practicable to the right edge of the right-hand shoulder.18    75
____________________________________________


18 Burch cites to our Supreme Court’s decision in Commonwealth v. DeWitt,
608 A.2d 1030 (Pa. 1992), for the proposition that “nothing in [] section
[3354] specifies the direction in which the vehicle must face.” Id. at 1033;
see also Appellant’s Brief, at 16 n.3. Nevertheless, our Supreme Court’s
statement in that case was made in isolation and without reference to the text
of the statute, and it did not affect the disposition of that case. Indeed, in
DeWitt, the Court indicated that the vehicle in question was parked partially
in a parking lot and partially on the berm of a road; however, the Court found
that probable cause was lacking because there was no violation of section
3354 where the vehicle’s right-hand wheels were parked “very close”
to the berm or shoulder. DeWitt, supra at 1033. Moreover, without
reference to a definitive front and rear of the vehicle, section 3354’s use of
the terms “right-hand” and “left-hand” would be uncertain. See 1 Pa.C.S.A.
§§ 1922(2); see also e.g., 75 Pa.C.S.A. § 3301(a) (specifying vehicles shall



                                          - 11 -
J-A06019-21



Pa.C.S.A. § 3354(a). Burch would have us conclude that the statute should

be interpreted such that all vehicles on any roadway must be parked within

12 inches of the curb or shoulder on either side of the roadway; this reading

is far from the clear intention of the statute. Indeed, the language of section

3354(b), regarding the possibility of standing or parking on the left side of

the road on one-way highways would be rendered mere surplusage if we

were to construe section 3354(a) as Burch suggests.        See 75 Pa.C.S.A. §

3354(b) (“. . . or with its left-hand wheels within 12 inches of the left-

hand curb or, in the absence of a curb, as close as practicable to the left

edge of the left-hand shoulder”) (emphasis added); see also 1 Pa.C.S.A.

§ 1922(2).

       Here, Burch was driving on Hermitage Street, a two-way highway, see

75 Pa.C.S.A. § 3354(a), and pulled his Jeep into the left parking lane,

positioning the Jeep such that it was facing the opposite direction of the other

cars that were parked on that same side of the street. Burch, standing or

parked,19 positioned the Jeep with his right wheels well outside of the
____________________________________________


be driven upon right half of roadway except in specific situations); §§ 4303(a)
(requiring head lamps be equipped on “every vehicle”), (b) (requiring rear
lighting be equipped on “every vehicle”); § 4524(a) (requiring unobstructed
front windshield providing driver with clear view); cf. Dewitt at 1032-33
(noting officers did not observe how vehicle arrived at its position, and
whether it was operated in violation of Vehicle Code ).

19 Contrary to Burch’s claims, see Appellant’s Brief, at 17 n.4, it is irrelevant
that the officers did not wait to ascertain whether Burch pulled over to “park”
or “stand” before initiating the traffic stop. See 75 Pa.C.S.A. § 102 (defining



                                          - 12 -
J-A06019-21



permitted 12-inch distance from the right-hand curb or shoulder, since he

pulled the Jeep over into the left side parking lane of Hermitage Street. See

75 Pa.C.S.A. § 3354(a) (“[E]very vehicle standing or parked upon a two-

way highway shall be positioned parallel to and with the right-hand

wheels within 12 inches of the right-hand curb or, in the absence of a

curb, as close as practicable to the right edge of the right-hand shoulder.”)

(emphasis added); cf. Commonwealth v. DeWitt, 608 A.2d 1030, 1033 (Pa.

1992) (vehicle’s right-hand wheels were parked very close to berm or

shoulder).

       Moreover, insofar as Burch claims that the police initiated their lights

and sirens prior to his bringing the Jeep to a stop, we note that “we may only

consider the evidence of the Commonwealth and so much of the evidence for

the defense as remains uncontradicted when read in the context of the

whole record.” See Jones, supra (emphasis added). As a result, we must

disagree with Burch that police officers initiated their lights and sirens prior to

his car pulling over and coming to a stop.           N.T. Suppression Hearing,

11/13/19, at 7 (police officer testifying officers “didn’t activate [their]

emergency lights or sirens, but [they] went towards the vehicle in an attempt

to get close to it to possibly engage it in a traffic stop”); id. at 20 (officer

____________________________________________


“stand” or “standing” as “the halting of a vehicle, whether occupied or not,
except momentarily for the purpose of and while actually engaged in receiving
or discharging passengers”); see also 75 Pa.C.S.A. § 3354(a) (“Except as
otherwise provided in this section, every vehicle standing or parked upon
a two-way highway shall . . .”) (emphasis added).

                                          - 13 -
J-A06019-21



testifying “When [Burch] pulled over to park we turned the lights and siren

on.   Officer Dettling was driving, and I turned the lights on.”); id. at 27

(“Correct[, before Burch went over and crossed the traffic lane and parked, all

in one motion, the police lights were not on at all].”).

      Because the officers observed Burch commit a violation of section

3354(a) of the Vehicle Code when he positioned his Jeep on the left side of

the two-way highway, the officers had the necessary probable cause to initiate

the traffic stop. See Brown, supra. Consequently, the suppression court

correctly found that the stop of Burch’s vehicle was justified by the record.

See Jones, supra.

      Next, Burch challenges the justification for the Terry frisk and wingspan

searches of his vehicle. Burch argues that, at the suppression hearing, Officer

Knight failed to explain why he thought there was a weapon on Burch’s person

or within his wingspan reaching distance. See Appellant’s Brief, at 26. We

disagree and find that Officer Knight enunciated sufficient particularized facts

to justify the searches based on reasonable suspicion and officer safety.

      As already noted, police officers may, for their own safety, request that

drivers alight from their vehicles and may conduct pat down frisks and

wingspan searches of those drivers on a finding of reasonable suspicion. See

supra at n.10, 11, & 12. See also Mimms; supra, Terry, supra; Long,

supra. See also Commonwealth v. Morris, 644 A.2d 721, 723 (Pa. 1994)

(citing Long, supra) (“[A]reasonable belief based on specific articulable

actions taken by appellant (i.e. specific articulable facts) entitles an officer to

                                      - 14 -
J-A06019-21



conduct a search of those portions of the passenger compartment of a

suspect’s vehicle in which a weapon could be placed.”). Our Supreme Court

has previously explained that an officer’s reasonable suspicion is evaluated

under the totality of the circumstances. See Commonwealth v. Holmes,

14 A.3d 89, 95-96 (Pa. 2011).

       Reasonable suspicion is a less stringent standard than probable
       cause necessary to effectuate a warrantless arrest, and depends
       on the information possessed by police and its degree of reliability
       in the totality of the circumstances. In order to justify the seizure,
       a police officer must be able to point to “specific and articulable
       facts” leading him to suspect criminal activity is afoot.
       Commonwealth v. Melendez, [], 676 A.2d 226, [] 228 (Pa.
       1996) (citing Terry, supra). In assessing the totality of the
       circumstances, courts must also afford due weight to the specific,
       reasonable inferences drawn from the facts in light of the officer’s
       experience and acknowledge that innocent facts, when considered
       collectively,    may      permit   the    investigative     detention.
       Commonwealth v. Cook, [] 735 A.2d 673, 676 ([Pa.] 1999)[.]

Holmes, supra at 95 (brackets omitted).

       Here, at the suppression hearing, Officer Knight testified that the officers

stopped Burch in a high-crime neighborhood20 at nighttime, that Burch
____________________________________________


20 Although residents of high crime areas are equally protected under the
constitution, see Commonwealth v. Barr, 240 A.3d 1263, 1291 (Pa. Super.
2020) (Strassburger, J., concurring) (people who live in “high crime” areas do
not have fewer constitutional rights than people who have the means to live
in “nice” neighborhoods), the suppression court may, nevertheless, consider
that factor within the totality of the circumstances when determining if
reasonable suspicion exists for a stop. See, e.g., Commonwealth v.
Jefferson, 853 A.2d 404, 406 (Pa. Super. 2004) (citing Illinois v. Wardlow,
528 U.S. 119, 124 (2000)) (high crime area insufficient alone to support
finding of reasonable suspicion, yet, when combined with unprovoked flight,
satisfies that standard). In this case, Officer Knight testified that he was
patrolling the “far east end in the Homewood area of the City of Pittsburgh”



                                          - 15 -
J-A06019-21



became defensive,21 asked why they had stopped him, and placed his hands

in a deceptive position on his body with his palms against his chest. Further,

Burch began reaching around his lap area and moving around a lot, and he

redirected the officers’ questions about whether he had a permit to carry a

firearm and whether there were any weapons in the Jeep. These factors, in

combination with the officer’s experience and knowledge that Burch had a

revoked license-to-carry permit,22 as well as the facts that the officers

____________________________________________


where “there are homicides, uniform firearm violations, open air drug sales,
and officers have been shot there. Officer[s] have been murdered there. It’s
probably one of worst areas I have seen in my 34 years of living.” N.T.
Suppression Hearing, 11/13/19, at 5.

21 This Court, sitting en banc, noted that most people are “agitated to some
extent when stopped by police, even if the driver is a law-abiding citizen[.]
Whether described as nervousness, apprehension, concern[,] or otherwise,
forced interaction with a police officer is not an everyday occurrence for the
average citizen.” Commonwealth v. Cartagena, 63 A.3d 294, 305-06 (Pa.
Super. 2013) (en banc).

22 At the suppression hearing, the Commonwealth’s attorney argued that the
suppression court should consider Burch’s revoked license to carry as weighing
in favor of a finding of reasonable suspicion because

       It’s more likely that a person with a license will have a firearm or
       at one time did have a firearm.

       [Also], consider the fact that the license was revoked. Obviously,
       there are other reasons that it could be revoked, but it’s a factor
       in the totality of the circumstances that this individual could be
       dangerous, and it could have been revoked for criminal conduct.

                                       *       *    *

       The reasonable suspicion that goes towards that also justifies a
       wingspan search inside the vehicle.



                                           - 16 -
J-A06019-21



observed the Jeep’s possible speeding on North Homewood Avenue, and its

deceptive driving and parking maneuvers, wherein Burch’s Jeep pulled over

on the wrong side of Hermitage Street, provided the officers with the

necessary reasonable suspicion to require Burch to alight from the Jeep,

conduct a Terry frisk of his person, and conduct a simultaneous wingspan

search of his vehicle, for their own safety.       See Morris, supra; Mimms,

supra; Terry, supra; Long, supra. See also Commonwealth v. Buchert,

68 A.3d 911, 915 (Pa. Super. 2013) (finding reasonable suspicion where police

conducted traffic stop at night and defendant reached under seat before

exhibiting extreme nervousness); Compare Commonwealth v. Simmons,

17 A.3d 399, 404 (Pa. Super. 2011) (finding reasonable suspicion where police

conducted traffic stop at night in high drug and high crime area, and defendant

reached down towards floor and reached across chest and officer believed

such movements were consistent with concealing gun); and Commonwealth

v. Murray, 936 A.2d 76, 80 (Pa. Super. 2007) (finding reasonable suspicion

where traffic stop occurred at night and in high-narcotics area, defendant’s

vehicle had tinted windows, and defendant made “a lot of movement in the

vehicle” as officer was approaching); with Commonwealth v. Arrington,

233 A.3d 910, 917 (Pa. Super. 2020) (finding no reasonable suspicion where

stop occurred at night, in high crime area, defendant had revoked concealed-


____________________________________________



N.T. Suppression Hearing, 11/13/19, at 41-42.


                                          - 17 -
J-A06019-21



carry permit, but did not make furtive movements or display extreme

nervousness); and Commonwealth v. Cartagena, 63 A.3d 294, 307 (Pa.

Super. 2013) (en banc) (finding no reasonable suspicion where stop occurred

at night, vehicle had tinted windows, and defendant appeared extremely

nervous, but did not make furtive movements and was not stopped in high

crime area).     Consequently, the Terry search of Burch’s person and the

wingspan search of his vehicle were both supported by reasonable suspicion.

See Morris, supra; Holmes, supra.                  As a result, the suppression court

correctly found that the stop of Burch’s vehicle was justified by the record.

See Jones, supra.

       Conviction for failing to use a required turning signal vacated.

Remaining convictions and judgment of sentence affirmed.23                Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/07/2021

____________________________________________


23 Because the trial court imposed no further penalty for Burch’s failure to use
a turning signal, we need not remand for resentencing. See Commonwealth
v. Lekka, 210 A.3d 343, 358-59 (Pa. Super. 2019) (where correction does
not upset sentencing scheme and no further action is required by sentencing
court, remand for resentencing is unwarranted).

                                          - 18 -